Motion to add appeal to calendar for Wednesday, August 22, 1956 granted, and appeal order to be placed on the calendar for that day. The appeal may be prosecuted on the original papers and on typewritten briefs of appellants and respondents. Appellants and respondents are directed to file five typewritten copies of their respective briefs and to serve one copy thereof on the adverse party. The typewritten briefs shall be *809double spaced and each page shall contain not more than three folios. The papers on appeal and appellants’ brief are to be filed on or before August 14, 1956; respondents’ brief is to be filed on or before August 20, 1956. Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.